Case 1:19-cv-11617-AT Document 6 Filed 12/20/19 Page 1 of 2
           Case 1:19-cv-11617-AT Document 6 Filed 12/20/19 Page 2 of 2



       7.       The parties are advised that the Court requires a pre-motion conference before a
motion is filed (See Rules III.A–C).

        8.      If this case has been settled or otherwise terminated, counsel are required to
notify the Court – before the date of the conference – by calling (212) 805-0292 and must e-
mail a stipulation of discontinuance, voluntary dismissal, or other proof of termination to the
Orders and Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: December 20, 2019
       New York, New York




                                                2
